        Case 1:18-cv-11150-RWL Document 136 Filed 09/02/20 Page 1 of 1

            LEE LITIGATION GROUP, PLLC
                          148 west 24th street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com


                                                                                         9/2/2020
WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                           September 2, 2020
Via ECF
The Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Lieble v. Maison Kayser, LLC et al.
                       Case No.: 18-cv-11150

Dear Judge Lehrburger:

       We are counsel to Plaintiff and write, jointly with counsel to Defendants, to respectfully
request an extension of the time to file the settlement agreement and motion for preliminary
approval from September 3, 2020 until September 17, 2020. The parties jointly requested three
extensions previously, which Your Honor granted.

        Although the parties have been communicating and remain confident that they will reach
a final agreement on the terms of the class settlement, Defendants need additional time to review
and finalize the proposed terms.

       We thank the Court for its consideration.

Respectfully submitted,

/s/ C.K. Lee                                                    9/2/2020
C.K. Lee, Esq.

cc:    all parties via ECF
